COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-402-CV
KENYA
BROOKS AND ALL OCCUPANTS                                  APPELLANT
                                                   V.
VAUCLUSE
APARTMENTS                                                       APPELLEE
                                               ----------
         FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On
October 28, 2008, we requested an amended notice appeal from appellant because
it did not include a certificate of service indicating that the notice of
appeal had been served on all parties to the trial court proceeding.  Additionally, we requested that appellant
file a docketing statement.  We received
no response.
On
November 18, 2008, we sent a second notice to appellant requesting that he
amend his notice of appeal by December 1, 2008.




On
December 8, 2008, our October 28, 2008 and November 18, 2008 letters were
returned as unclaimed and unable to forward.
On
December 16, 2008, we sent appellant a letter stating that designation of the
reporter=s record
had not been made and that such designation needed to be made by December 31,
2008.  On December 17, 2008, we sent
appellant a letter stating that the clerk=s record
had been filed.  On March 10, 2009, both
of these letters were returned as undeliverable.
In the
interim, on February 19, 2009, we notified appellant that his brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3.  We have not received
any response.
A pro se
plaintiff is required to keep this court apprised of his current mailing
address.  See Tex. R. App. P.
9.1(b), 32.1(a)(2) (both stating that a party not represented by counsel must
supply his name, address, and telephone number to the court).  Appellant has failed to do this and has
failed to file a brief.  We therefore
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).
PER CURIAM 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
March 12, 2009




[1]See Tex. R. App. P. 47.4.